Opinion
Per Curiam,
Margaret Mary Thomas was injured when she slipped on a banana peel on a sidewalk in front of defendants’ property. The accident occurred on December 8, 1947, and on March 5, 1948, the middle finger of her left hand was amputated, allegedly as a result of the fall. The jury returned a verdict for defendants and plaintiffs have appealed from the order of the court below denying their motion for a new trial.
Three questions were raised in this appeal, two of which are concerned with the issue of damages. In view of the verdict that defendants- were not negligent, these two questions are irrelevant and need not be considered here-. Plaintiffs’ last- contention is that the *146trial judge failed to define legal cause in Ms charge to the jury. This is refuted by an examination of the record. In at least three places in his charge, the trial judge correctly and properly discussed causation in terms that the jury could readily understand. Anything further that he might have said would not have assisted the jury in its determination of the case.
On the record in this case, the jury’s verdict was justified. There being no error of law in the trial of the case, the motion for a new trial was properly denied.
Order affirmed.